Citation Nr: 1526099	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-32 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include PTSD.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In June 2014 the Veteran was afforded a Board Videoconference hearing.  The hearing transcript is of record. 

The Veteran submitted additional evidence in June 2014, consisting of VA medical treatment records from West Haven Medical Center.  During the June 2014 Board Videoconference hearing, the Veteran waived review by the AOJ.  Hearing Tr. at 20. 

The scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The April 2012 rating decision notification letter stated that at the time the first rating decision was decided, the Veteran did not have a diagnosis of PTSD.  However, in an April 2014 VA Mental Health Progress Notes, a VA nurse practitioner noted that the Veteran received 30 minutes of direct contact for the diagnosis of depressive disorder with anxious distress according to the DSM 5 criteria.  Accordingly, the Board has re-characterized the issue to be for an acquired psychiatric disorder, to include PTSD.  This characterization ensures that any potential psychiatric diagnoses are considered.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and for a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The claim of entitlement to service connection for a psychiatric disorder was finally denied by a December 2007 rating decision.

2.  The evidence received since the December 2007 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given the favorable determination on the claim to reopen, any error in notice or in the duty to assist on that aspect of the claim is harmless.

II.  New and Material Evidence

Legal Criteria

Service connection for PTSD was denied in a December 2007 rating decision because the Veteran did not have a current diagnosis of PTSD.  The Veteran did not appeal this decision, nor did he submit any new and material evidence within a year following the decision; thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Analysis

In January 2011, the Veteran filed a petition to reopen the issue of entitlement to service connection for PTSD.  In its April 2012 rating decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for PTSD because the evidence of record failed to establish a diagnosis of PTSD.  The RO acknowledged that although the February 2012 C&P examiner reported that the Veteran was subsyndromal for a diagnosis of PTSD, the examiner only diagnosed nicotine dependence and depression in partial remission.  

In the October 2013 statement of the case, the RO reopened the claim of entitlement to service connection for an acquired psychiatric disorder (originally claimed as PTSD) and denied it on the merits.  Specifically, the RO noted that while there was no evidence of a diagnosis for PTSD, there was evidence of a current psychiatric disability, which was a fact not previously established prior to the December 2007 rating decision.  The RO found that this was new and material evidence.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The evidence received as part of the Veteran's petition to reopen includes VA treatment records which reflect a diagnosis of depression and an indication that the Veteran may have PTSD.  In February 2013 VA treatment records, the VA registered nurse noted that the Veteran's PTSD screening test was positive.  In the April 2014 VA Mental Health Progress Notes, the nurse practitioner noted that the Veteran received 30 minutes of direct contact for the diagnosis of depressive disorder with anxious distress according to the DSM 5 criteria.  

Likewise, January 2012 and May 2013 statements from the Veteran, his brother, and significant other support the Veteran's symptoms of his claimed acquired psychiatric disorder, and these statements had not been received prior to the December 2007 rating decision.

The above evidence is new, as it was not previously of record.  It also raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability, to include PTSD because it establishes that the Veteran has a current psychiatric disability, which is a fact that was not previously established.  Therefore, it is material.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim for service connection for an acquired psychiatric disorder, to include PTSD, is thereby reopened.  However, as discussed below, further development is required.

ORDER

New and material evidence, having been received, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened.


REMAND

I.  Acquired Psychiatric Disorder

Before the claim can be adjudicated on the merits, additional development is necessary.

The record contains conflicting evidence as to whether the Veteran currently has a psychiatric disorder.  On February 2012 VA examination, the examiner reported that while the Veteran had PTSD symptoms, the symptoms did not meet the criteria (DSM IV) for a diagnosis of PTSD.  He also stated that the Veteran no longer met the criteria for depression.  

However, during a February 2013 VA PTSD screening, the VA registered nurse noted that the Veteran had a positive PTSD evaluation and was already being treated for mental health issues.  Further, as stated above, in the April 2014 VA mental health progress notes, the nurse practitioner noted that the Veteran received 30 minutes of direct contact for the diagnosis of depressive disorder with anxious distress according to the DSM 5 criteria.

With regard to claims of service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The evidence reflects a continuity of psychiatric symptomatology since service.  At the June 2014 hearing, the Veteran testified that he had symptoms (of a psychiatric disorder) in-service, and he stated, "All of those years, I never received treatment for it because I wasn't aware that's what I had."  Hearing Tr. at 6.  The Veteran testified that his symptoms resembled what he thought was PTSD, but clarified that he was being treated for depression.  Hearing Tr. at 4.  

His service treatment records (STRs) are silent regarding any symptoms relating to a psychiatric disorder.  However, during the Veteran's June 2014 hearing, he agreed with the undersigned that he was testifying that his symptoms were continuous symptoms since service and that he was now being treated for depression at the VA Newington Branch Hospital.  Hearing Tr. at 9. 

In January 2012, the Veteran's brother stated that before the Veteran joined the Air Force, he was easy-going and got along with everyone.  He noticed after the Veteran was discharged from the Air Force that the Veteran had changed drastically.  He stated "He was very angry a lot.  Very argumentative, quick tempered, and paranoid.  Every time we met, he showed those traits."

In January 2012, the Veteran's significant other stated "During my 15 year relationship with [the Veteran], I observed some behaviors that consequently lead to our breakup.  Overall, [the Veteran] is a nice person, but his temperamental outbreaks, were often in my opinion, extreme and over the top.  I often said that he was mean or uncompassionate, for the lack of a better way to explain the way that he would respond to certain situations." 

In the Veteran's January 2012 statement, the Veteran stated that he was a food service personnel and transported the food through small villages in which he witnessed people lying and hanging from poles with their heads removed.  He said he feared for his life driving through these small towns. 

In a May 2013 addendum opinion, the examiner reported that the Veteran's symptoms did not meet the criteria for PTSD.  The report discussed the Veteran's diagnosis, stressors, and the DSM-IV criteria.  The examiner diagnosed the Veteran with depression in remission.  The examiner indicated that he reviewed the Veteran's entire claims folder and opined that it was less likely than not that the Veteran's depression in partial remission was related to his military service.  The examiner stated that "[h]e did not report his depression while in the service, nor for decades afterwards, and did not seek mental health care until 2011, suggesting that his symptoms are either of recent onset or have acutely worsened for reasons other than remote military service."  

However, the examiner only focused his rationale on the lack of continuity of treatment for an acquired psychiatric disorder, rather than continuity of symptomatology.  

Given the assertions of continuous symptoms since service and the question of whether the Veteran has a current diagnosis, a new examination is required.  38 C.F.R. § 3.159(c)(4).

Regarding the diagnosis of PTSD, a final rulemaking recently amended § 4.125(a) to state that diagnosis of a mental disorder must conform to DSM 5, not DSM IV.  80 Fed. Reg. 14,308 (Mar. 19, 2015); see 79 Fed. Reg. 45,093 (Aug. 4, 2014).  However, the applicability date of the rulemaking indicated that the revision is not applicable where a case was pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. at 14,308.  Since the Veteran's case was pending before the Board on August 4, 2014, DSM IV is applicable to his case.

Further development is needed on the claim of service connection for a sleep disorder.  At the June 2014 hearing, the Veteran testified that he was being treated for a sleep disorder.  He also stated that he was first diagnosed with a sleep disorder by a private examiner at the New Britain Hospital in the early 1990s and has received ongoing treatment since that time.   Transcript at 12 and 13.  The Veteran stated that he experienced symptoms in 1968, but that he was not aware of the disorder until after he read that it was a disorder.  Id. at 13.  He further stated that his friends serving on active duty with him would need to keep him awake.  Id.  The Veteran is competent to report that he has had sleep problems.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The Veteran's STRs are silent for a sleep disorder.  

September 2000, a private physician from the New Britain General Hospital stated that the Veteran was being treated for a sleep disorder and sometimes missed work because of this disorder.  A January 2012 statement from the Veteran's brother notes that the Veteran was having problems at work because of his sleep disorder.  In January 2013, the Veteran's supervisor stated that the Veteran was having problems at work due to his sleep disorder.  In February 2013, a private physician from Middlesex Multispecialty Group diagnosed the Veteran with a sleep disorder and noted that the Veteran reported symptoms starting from this disorder around 1969.  Further, on March 2007 VA neurology consultation examination, the VA physician discussed the treatments the Veteran was receiving for a sleep disorder.  The VA physician also mentioned that the Veteran gave a history of recurrent attacks of uncontrollable sleep ever since adolescence and in active service.  

Given the diagnoses of a sleep disorder and the evidence of the Veteran's sleep 
"problems" in service and after, a VA examination and opinion are required.  38 C.F.R. § 3.159(c)(4). 

On remand, any outstanding treatment records should be obtained.  The claims folder contains VA treatment records through June 2014.  The last private treatment record on file regarding a sleep disorder is from February 2013 and that record noted that the Veteran continued to receive treatment.  . 

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all treatment records relating to the Veteran's treatment for a sleep disorder, especially between February 2013 and the present.

2.  Obtain the Veteran's VA treatment records for a psychiatric disorder, to include PTSD from June 2014 to the present.  

3.  After completing the foregoing, schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disorder, to include PTSD, under the DSM IV criteria.  The Veteran's claims file and copies of all pertinent records should be made available to the examiner for review.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran suffers from PTSD or a psychiatric disorder that is related to service, or had a diagnosed psychiatric disorder at any time since January 2011.

(a) If PTSD is diagnosed, the examiner should identify the specific stressors upon which the diagnosis is based and explain whether the claimed stressors are related to the Veteran's fear of in-service hostile military or terrorist activity, and whether the Veteran's symptoms are related to the claimed stressor(s). 

(b) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

For purposes of this remand, the examiner should accept as true all lay statements and hearing testimony regarding the Veteran's acquired psychiatric disorder, to include PTSD, regarding his symptoms.

A complete rationale must be provided for all opinions rendered including discussion of the lay statements and hearing testimony regarding the Veteran's symptoms of record.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Schedule the Veteran for an appropriate examination to determine the etiology of any diagnosed sleep disorder.  The entire claims file (i.e. both the VBMS efolder and the Veteran's Virtual VA efolder) should be made available to the examiner.

The examiner should specifically address the following question:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed sleep disorder, is related to an incident of military service?

For purposes of this remand, the examiner should accept as true the Veteran's statements regarding his sleep disorder symptoms in-service.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the issue on appeal. If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


